Name: Commission Regulation (EEC) No 3632/81 of 17 December 1981 amending for the third time Regulation (EEC) No 2600/79 on storage contracts for table wine, grape must and concentrated grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/22 18 . 12. 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3632/81 of 17 December 1981 amending for the third time Regulation (EEC) No 2600/79 on storage contracts for table wine , grape must and concentrated grape must Whereas the expiry date of long-term contracts for must has been fixed at 15 September following the conclusion of the said contracts ; whereas in these circumstances it no longer seems justified to make provision for termination of the said contracts at the beginning of the marketing year in order to undertake enrichment of the new production ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Havidng regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Articles 8 (3), 9 (5) and 65 thereof, Whereas Regulation (EEC) No 3577/81 made rectified concentrated grape must eligible for the private storage aid system ; whereas , moreover, the said Regulation made provision for authorizing processing of grape must subject to long-term contracts into concentrated grape must or rectified concentrated grape must during the period of validity of the said contracts ; whereas, since the process in question constitutes a normal operation , the said authorization should be rendered permanent ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2600/79 is hereby amended as follows : 1 . The second subparagraph of Article 1 is replaced by the following : ' For the purposes of this Regulation "products" means table wines, grape must, concentrated grape must and rectified concentrated grape must.' 2 . The second indent of Article 2 ( 1 ) is replaced by the following : '  the processing of grape must into concen ­ trated grape must or rectified concentrated grape must,'. 3 . The first indent of Article 4 (2) (c) is replaced by the following : '  the nature of the product (wine, grape must, concentrated grape must or rectified concen ­ trated grape must),'. 4 . The last indent of Article 4 (2) (c) is replaced by the following : '  the density, in the case of grape must, con ­ centrated grape must or rectified concentrated grape must ;'. 5 . Article 5 is replaced by the following : 'Except in the case of storage contracts concluded pursuant to Article 12a of Regulation (EEC) No 337/79 , contracts shall cover a minimum quantity of 100 hectolitres in the case of wine , 30 hecto ­ litres in the case of must and 10 hectolitres in the case of concentrated must or rectified concen ­ trated must.' Whereas it is accordingly necessary to adapt and supplement Commission Regulation (EEC) No 2600/79 (3), as last amended by Regulation (EEC) No 2629/81 0); Whereas the intervention agency must be informed of all cases of processing of grape must subject to storage contracts , so that it may carry out the necessary control procedures ; Whereas the processing of grape must into concen ­ trated grape must and rectified concentrated grape must results in a reduced volume of product in storage and, accordingly, in a reduction of storage costs ; whereas, moreover, since the resultant product has a greater value, the reduction in storage costs is compen ­ sated for by the increase in interest ; whereas it there ­ fore appears justified, where the product is processed, to maintain throughout the period of validity of the contract the aid level calculated on the basis of the quantity of grape must subject to contract before processing ; whereas the products obtained must, furthermore , have the characteristics required by the Community rules ; (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2) OJ No L 359 , 15 . 12 . 1981 , p . 1 . ( 3) OJ No L 297, 24 . 11 . 1979 , p . 15 . (&lt;) OJ No L 258 , 11 . 9 . 1981 , p . 14. 18 . 12 . 81 Official Journal of the Europeati Communities No L 363/23 6 . The following Article 9a is inserted : Article 9a 8 . Article 12 is repealed . 9 . Point (b) of Article 13 ( 1 ) is replaced by the follow ­ ing : '(b) in the case of a long-term contract, in three instalments of which the first two shall be paid not later than four weeks after the last day of each quarter and the last not later than four weeks after the day on which the contract expires.' 1 0 . Article 1 3 (2) is replaced by the following : '2. In the case referred to in Article 10 (3), the aid shall be payable in proportion to the actual duration of the contract. Payment of the aid shall be made no later than four weeks following the date of expiry of the contract.' 11 . Point (b) of Article 14 is replaced by the follow ­ ing : '(b) without prejudice to Article 9a, the products under contract may undergo only such oeno ­ logical treatments or processes as are neces ­ sary for their preservation 1 2. The following point (d) is added to Article 1 8 (3) : '(d) the quantities of grape must processed into concentrated grape must or rectified concen ­ trated grape must during the period of validity of the contract, and the quantities so obtained.' 1 . Producers who have concluded long-term storage contracts for grape must may process all or part of the said must into concentrated grape must or rectified concentrated grape must during the period of validity of the contracts . 2 . The producers concerned shall communicate in writing to the intervention agency the date when the processing referred to in paragraph 1 commences . The communication referred to in the first sub ­ paragraph must reach the intervention agency at least 15 days before the date of commencement of the processing operations . In the month following the completion of the processing operations, producers shall send the intervention agency an analysis report concerning the product thus obtained, including the data referred to in Article 4 (2) (c). 3 . Where the processing referred to in para ­ graph 1 is carried out, the amount of storage aid for the product subject to the contract shall be equal to the amount referred to in Article 11 (c). The aid shall be calculated, for the entire storage period, on the basis of the quantity of grape must covered by the contract before processing.' 7 . Point (d) of Article 1 1 is replaced by the follow ­ ing : '(d) for concentrated grape musts and rectified concentrated grape musts with a density of not less than 1 -24 at 20 0 C :  obtained by concentration of the musts referred to in the first indent of (c) : 0-0383 ECU,  obtained by concentration of the musts referred to in the second indent of (c) : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1981 .0-0423 ECU. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1981 . For the Commission Poul DALSAGER Member of the Commission